Citation Nr: 1602495	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  02-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a skin disorder of the feet.
 
2.  Entitlement to service connection for a low back disorder. 
 
3.  Entitlement to service connection for a bilateral foot condition as secondary to low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972. 

This case is before the Board of Veterans' Appeals (Board) pursuant to a Memorandum Decision of the U.S. Court of Appeals for Veterans Claims dated in October 2010.  That decision, pursuant to an Order of the U.S. Court of Appeals for the Federal Circuit dated in April 2010, vacated an August 2006 Board decision as to the issue of whether new and material evidence had been presented to reopen a claim of entitlement to service connection for a skin disability of the feet.  The matter original comes from the appeal of an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which found no new and material evidence to reopen an October 1972 rating decision denying service connection for a skin condition of the feet.

In being consistent with orders directed by the U.S. Court of Appeals for the Federal Circuit and the U.S. Court of Appeals for Veterans Claims, the Board, in a February 2012 remand, referred the issues for entitlement to service connection for a back disorder and a bilateral foot disorder as secondary to the claimed back disorder to Agency of Original Jurisdiction (AOJ) to adjudicate them in the first instance.  The Veteran's petition to reopen his previously denied claim for service connection for a skin condition of the feet was considered intertwined with the service connection issues and remanded pending additional development and adjudication of those claims. 

In August 2012, the RO denied the claims for entitlement to service connection for a back disorder and a bilateral foot disorder as secondary to the claimed back disorder.  The Veteran has perfected an appeal as to these matters. 

The claim was most recently remanded in March 2013, November 2013, and November 2014, and has since been returned to the Board for review. 

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge in April 2003.  A transcript of the hearing is associated with the claim.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a skin disorder of the feet and bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed October 1972 rating decision, the RO denied service connection for a skin disorder of the feet.  
 
2.  Evidence received since the October 1972 rating decision is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for a skin disorder of the feet.

3.  The Veteran's low back disorder was noted at entry and clear and unmistakable evidence demonstrates that the low back disorder was not aggravated by service; and any currently diagnosed low back disorder is not shown to be otherwise related to a disease, injury, or event in service.

CONCLUSIONS OF LAW

1.  Evidence received since the October 1972 rating decision in relation to the Veteran's claim for entitlement to service connection for a skin disorder of the feet is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2001).

2.  The Veteran's pre-existing low back disorder was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in October 2001, September 2002, and June 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The June 2012 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The October 2001 notice also described what evidence is needed to constitute new and material evidence, and even if there is an deficiency, the Veteran is not prejudiced as the Board is reopening the claim for service connection for a skin condition of the feet.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337(3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  VA attempted to obtain records from the Social Security Administration (SSA), but in an April 2013 and June 2013 reply, SSA advised that the Veteran's medical records had been destroyed.  In August 2013, VA notified the Veteran that his SSA records were unavailable and requested he submit any copies he may have in his possession.  In December 2013, the RO requested any of the Veteran's SSA records from the local SSA office in Baton Rouge as reported by the Veteran.  In February 2014, the RO again notified the Veteran of the unavailability of his SSA records, and requested that he submit any copies in his possession.  To date, he has not done so.  In March 2014, the RO contacted the local SSA office in Baton Rouge by telephone, the SSA employee saw the Veteran's name in the computer, but his records were not electronic.  This employee told the RO that he would contact his supervisor to determine if these records were available.  In an April 2014 response from the local SSA office provided to the Veteran, they indicated that the Veteran's SSA file had been destroyed during hurricane Katrina.  This was confirmed by the RO in May 2014.  The Board finds that all reasonable attempts have been made to obtain the Veteran's outstanding SSA records, and any further attempts to obtain them would be futile.  

Private medical records identified by the Veteran have been obtained, to the extent possible.  VA has made multiple attempts to obtain outstanding treatment records from the Veteran's service in Wurzburg, Germany (and Leighton Barracks), dated from 1970 to 1971.  In June 2014 and March 2015, the Veteran was notified that these records were unavailable and was asked to submit any he may have in his possession.  To date, he has not done so.  The Board concludes that all reasonable attempts have been made to obtain the Veteran's outstanding treatment records from his time in Wurzburg, Germany, and any further attempts to obtain them would be futile.  

The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided a VA examination for his low back most recently in May 2015.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's preexisting low back disorder was not permanently aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Given the May 2015 VA examination and report; the attempts to associate outstanding treatment records from Wurzburg, Germany and outstanding SSA records; and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board is aware that the RO did not draft a formal finding of unavailability of the Veteran's treatment records from Wurzburg, Germany as requested in the November 2014 remand directive.  The Board finds, however, that there has been substantial compliance with the November 2014 remand directives inasmuch as the RO made the requested attempts to obtain these outstanding records and notified the Veteran of the same.  Moreover, it is the Board's determination above that the RO has made all reasonable attempt to obtain these records and that any further attempts to obtain these outstanding records would be futile.  As such, there has been substantial compliance with the November 2014 remand.  Id. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria
	
I. New and Material

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

The regulatory changes of the new and material evidence requirement, found at 38 C F R § 3.156(a) in the VA regulations implementing the VCAA, apply only to a claim to reopen a finally decided claim that was received on or after
August 29, 2001.  38 C F R § 3 159(c).  The Veteran in this case filed his claim to reopen in July 2001, before the effective date for regulatory change of the new and material evidence requirement.  As such, the definition of new and material  evidence in effect prior to August 29, 2001, will be applied.

For claims to reopen filed prior to August 29, 2001, new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 CF R § 3 156(a) (2001).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

II. Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

I. New and Material

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a skin disorder of the bilateral feet.  

The RO originally denied service connection for a skin disorder of his feet in a October 1972 rating decision.  The Veteran did not appeal this decision and it became final.  

The basis for the October 1972 rating decision was that the Veteran did not have a skin disorder of the feet that was caused or aggravated during service.  The Veteran filed the instant request to reopen in July 2001.  

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen his previously denied claim for entitlement to service connection for a skin disorder of the feet.  

In a statement received from the Veteran's spouse in August 2002, she indicated that the Veteran has had foot problems since service.  She recalled his treatment around the time of his discharge from service-including complaints of rashes on his feet.  In a November 2011 statement from the Veteran's brother, he indicated that the Veteran complained of foot problems (nerves and burning) since service.  The Board finds that this newly received evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a skin disorder of the feet.  See 38 C.F.R. § 3.156(a).

II. Service Connection

The Veteran contends that his preexisting back condition was aggravated during his period of service. 

The Board notes that there is no question that the Veteran has a current disability of the spine-he is diagnosed as having multi-level degenerative spondylosis with stenosis and arthrosis.  Thus, the question that remains before the Board is whether his preexisting back condition was permanently aggravated during his period of active duty. 

A review of the Veteran's service treatment records shows that he had a pre-service automobile accident (he was rear ended by another vehicle), during which he injured his back and neck.  A March 1969 letter from an examining physician noted that he was unable to work following the accident.  The physician indicated that the Veteran experienced a moderate lumbosacral strain.  In a June 1969 letter, the physician indicated that following significant physiotherapy and use of muscle relaxants, his lumbosacral strain improved.  In July 1969, he was discharged to return to work.  

In a September 1969 medical examination report, the Veteran advised that he had back pain due to lifting.  X-ray of the spine was normal, and was noted to be fit for military service in October 1969.  His March 1969 auto accident was noted and he reported residuals of pain, problems during bad weather, difficulty lifting, and problems with extension.  The Veteran was originally disqualified in June 1969 for the same reasons.  

The February 1972 separation physical examination showed normal musculoskeletal examination, and the Veteran noted that he was in "good health."  Chest x-ray showed no abnormality.  

Treatment records dated within a year following the Veteran's discharge from service show no complaints of back problems or notations of any back disorder, only treatment for foot problems.  The evidence of records shows treatment for back pain with radiation into the lower extremities in the early-2000s.

The Veteran had an x-ray of the lumbar spine in September 2002.  The radiologist noted that the disc spaces were well-maintained in the lumbar spine and the results were normal.  Following a December 2002 MRI of the spine, the Veteran was noted to have mild bulging of the annulus fibrosis at L4-5 and a congenital, slight small, spinal canal.  MRI of the lumbar spine in December 2014 revealed the same findings as the previous MRI, and the radiologist indicated the Veteran had no significant disc disease.   

In November 2011, the Veteran's brother submitted a statement indicating that the Veteran complained of back problems since service.  He recalled doctors telling the Veteran that his service aggravated his disc in the back.  

In August 2012, the Veteran was afforded a VA examination of the spine.  The examiner opined that the Veteran's back disorder was less likely than not related to or aggravated by service.  In reaching this conclusion, the examiner found that the Veteran's back disorder clearly and unmistakably preexisted service and the record does not show that it was aggravated by service.  The examiner further noted that even if the injury did happen there was minimal aggravation as his x-rays following service were within normal limits for 30 years.  The Board found that this opinion was inadequate because it contradicted itself both finding no aggravation and minimal aggravation, and remanded the claim for a new opinion.   

In a June 2013 VA opinion, the VA examiner opined that the Veteran's currently diagnosed back disorder preexisted service and was not aggravated thereby.  In reaching this conclusion, the examiner noted that the Veteran's "minimal problems in military and post d/c and recent xrays and exam that show no evidence of any residual from aggravation from any military service events."

In July 2013, the Veteran was afforded a VA examination of the peripheral nerves.  The examiner noted that the Veteran was recently diagnosed as having diabetes mellitus, but had been borderline since the 1990s.  The examiner diagnosed peripheral neuropathy of the bilateral lower extremities due to diabetes mellitus.  

In May 2015, the Veteran was afforded another VA examination of the spine.  Following review of the claims file and interview and examination of the Veteran, the examiner opined that the Veteran's current back disorder, "which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  In reaching this conclusion, the examiner provided the following rationale:

[the Veteran's] record does NOT show any significant aggravating event.  The old expression that "time will tell" is operative here as shown by the absence of any significant back problems post d/c and a series of xrays that appear much better than expected in his age group; xrays 2002-THIRTY yrs post d/c-were normal.

There is no clinical opinion to the contrary.  

The Veteran contends that heavy lifting in service caused him back pain to the point he could not sleep at night.  He contends that he went for treatment three times at the Leighton Barracks in Wurzburg, Germany when he has sharp back pain radiating down his legs.  He recalled being put on light duty for three days and was given some pain medication for treatment.  He contended his back pain was worse during and following service than it had been prior to service.  During treatment, he reported on and off back pain for over 30 years.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim of low back disorder on a preexisting with aggravation basis.

First, the Veteran's low back disorder was noted upon enlistment into service-as such, he is not presumed sound as to that disability.  The most probative evidence of record shows that the claimed low back disorder was clearly and unmistakably not aggravated by his period of active duty. 

As discussed below, the Board finds that the opinion provided by the May 2015 examiner is the most probative evidence as to the etiology of the Veteran's claimed low back disorder.  As noted, this examiner found that the Veteran's low back disorder was not aggravated during his period of active duty.  The examiner's opinion was based upon the evidence as a whole-including the Veteran's contentions, lay statements, and the medical evidence of record.  The examiner provided a detailed rationale for the opinion provided and it is consistent with the medical evidence of record. 

The Board notes that the only probative evidence that the Veteran's low back disorder was permanently aggravated by his period of active service are his own lay assertions, and the lay assertions provided by his wife and brother.  In this regard, the Board acknowledges that the Veteran and his family members are competent to give evidence about what he experienced or they observed.  For example, the Veteran is competent to report pain while heavy lifting or pain while performing physical training during service, and his family is competent to report that the Veteran complained of back problems since service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran contends that his service duties and physical training caused an aggravation of his preexisting low back disorder, and his relatives recalled his complaints of back pain since service.  The medical evidence of record, however, does not support these assertions and, indeed, suggests otherwise. 

The Veteran did not report any low back problems during service or until the early-2000s.  In connection with his original service connection claim three months following discharge from active duty, he never reported any increasing low back problems, nor do medical records at that time show any back complaints.  

Thus, to the extent that the Veteran has asserted that he first experienced low back problems in service or experienced an aggravation of low back problems during service, the Board must find such an assertion to not be credible.  Again, there were no notations in service of any low back or complaints during service.  And even assuming he underwent the treatment at Leighton Barracks as noted above, he did not report any low back symptoms soon after discharge from service.  Furthermore, laypersons generally are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

Additionally, no VA treatment record or VA examination report indicates that the Veteran's low back problems were aggravated during his active duty.  Further, the May 2015 VA examiner found no chronic worsening of the Veteran's low back disorder, and specifically noted that his low back x-rays were normal for 30 years following service and the series of x-rays have shown much better findings than others in his age group.  In other words, no worsening of symptoms.  As such, the competent and credible examiner found that the Veteran's low back disorder was not aggravated during service.  The Board finds that the May 2015 opinion made by a medical professional is far more probative than the lay statements provided by the Veteran and his family members. 

Given the complex nature of the Veteran's low back complaints, the Board affords far greater probative weight to the expert opinion of the medical professional of record who has concluded that the Veteran's low back disorder was not aggravated beyond its natural progression by his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the credible and probative evidence of record establishes that the Veteran's low back disorder preexisted service and was not aggravated by his active service.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder of the feet is reopened.  

Service connection for a low back disorder is denied.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's bilateral foot claims.  

Over the years, the Veteran has had various diagnoses in the bilateral feet-including skin problems, plantar fasciitis, neuropathy, pedal neuritis, amongst other diagnoses and assessments.  

In August 2012, the Veteran was afforded a VA examination of the feet.  The VA podiatrist indicated that she was not the appropriate examiner and could not provide an opinion.  She suggested that the Veteran be evaluated by a neurologist because his foot symptoms may be related to his back disorder.  

In the July 2013 VA peripheral nerves examination, the examiner diagnosed peripheral neuropathy of the bilateral lower extremities due to diabetes mellitus.  In an addendum opinion the following month, the examiner opined that the Veteran's peripheral neuropathy of the bilateral lower extremities is less likely than not due to service or his low back disorder.  In reaching this conclusion, the examiner noted that the peripheral neuropathy symptoms were first manifest about two years ago when he was first diagnosed as having diabetes mellitus.  The examiner also opined that a low back disorder would not cause or aggravate a diabetic peripheral neuropathy.  

The Veteran was treated for bilateral foot complaints within months of being discharged from service, he and his relatives have contended he had foot complaints since service, and throughout the appeal period, he has had various notations of foot complaints.  Indeed, the 2013 VA examination addresses whether the Veteran's peripheral neuropathy of the bilateral lower extremities is due to his military service, but there is no VA opinion of record addressing the other foot disorders noted during the appeal period.  In other words, the Board finds that the medical evidence is insufficient for determining the nature and etiology.  As such, a remand is required for a new examination to determine the nature and etiology of any bilateral foot disorder present at any time during the appeal period.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule a VA examination(s) with an appropriate examiner(s) access to determine the nature and etiology of any bilateral foot disability present at any time during the appeal period.  The Veteran's VBMS file should be made available and the examination report must indicate that the claims file was reviewed. 

The examiner(s) is asked to specifically diagnose all bilateral foot conditions present any time during the appeal period-this includes any skin disorder, neurological disorder, or musculoskeletal disorder.  

Then, for each diagnosed foot disorder, the examiner(s) is asked to provide the following opinion:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's foot disorder is etiologically related to his active service. 

The examiner should specifically discuss the Veteran contention that he has experienced bilateral foot pain since service and was treated for foot problems within his first post-service year. 

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  The examiner is requested to provide an answer to all questions posed in the Remand. 

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


